Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the application filed on 09/04/2020.  
The information disclosure statement/s (IDS/s) submitted on 02/09/2021 and 09/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
The drawings filed on 09/04/2020 are acceptable.
Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
 (a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lavin et al. (US 10,288,388 B1), hereinafter ‘Lavin in view of Harris (US 6,708,683 B1).  



In re to claim 1, Lavin disclose a cartridge (i.e. 1120, fig. 11, see col. 10, lines 31-44) for a conducted electrical weapon (i.e. 1100), comprising: a bore defining an opening in the cartridge (i.e. see col. 7, lines 36-46); an electrode (i.e. 1124, 1128, 1134 and 1138, col. 10, lines 31-44) disposed within the bore (i.e. col.. 19, lines 43-53); and a detent extending from an inner surface of the bore proximate the electrode (i.e. col.. 19, lines 43-53).  Except, Lavin fail to explicitly disclose that wherein the detent is configured to couple to the electrode prior to a launch of the electrode, and wherein in response to the launch of the electrode, the electrode is configured to decouple from the detent.  Whereas, Harris teaches that wherein the detent (i.e. 54 and 62, fig. 5A) is configured to couple to the electrode prior to a launch of the electrode, and wherein in response to the launch of the electrode (i.e. such as driving the spears), the electrode is configured to decouple from the detent (i.e. see col. 4, line 47 to col. 5, line 13).  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the cartridge of Lavin by incorporating the detent of Harris in order to enhance the efficiency and accuracy of the cartridge’s spear lunching mechanism of the Conducted Electrical Weapon (CEW) as taught by Harris.
In re to claims 2-8, Lavin disclose the cartridge (i.e. 1120, fig. 11, see col. 10, lines 31-44) of claim 1. Except, Lavin fail to explicitly disclose that wherein the detent comprises a plurality of detents  distributed around an inner circumference of the bore; wherein the plurality of detents each comprise a same length; wherein each detent of the plurality of detents are separated by an equal distance; wherein all detents of the plurality of detents are coplanar; wherein the detent extends from the inner surface of the bore at a right angle; wherein the detent extends from the inner surface of the bore at an axially inward angle or an axially outward angle; wherein the detent comprises a ring shape.  Whereas, Harris teaches that wherein the detent comprises a 
In re to claims 9-10, Lavin disclose the cartridge (i.e. 1120, fig. 11, see col. 10, lines 31-44) of claim 1.  Except, wherein the detent couples to the electrode by contacting the electrode; wherein the detent couples to the electrode by at least one of 27interference and an adhesive.  Whereas, Harris teaches that wherein the detent (i.e. 54 and 62, fig. 5A) couples to the electrode by contacting the electrode wherein the detent couples to the electrode by at least one of 27interference and an adhesive (i.e. the use of adhesive is well known (i.e. see  col. 5, lines 39-67).
58-67).  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the cartridge of Lavin by incorporating the detent of 
In re to claim 11, Lavin disclose a conducted electrical weapon (i.e. 1100, fig. 11, see col. 10, lines 31-44), comprising: a handle (i.e. 1110) defining a bay (i.e. 1180 and 1190); and a cartridge (i.e. 1120 and 1130) inserted within the bay (i.e. 1180 and 1190), the cartridge comprising: an electrode (i.e. 1124, 1128, 1134 and 1138, col. 10, lines 31-44), the electrode for launching toward a target to provide a stimulus signal through the target to impede locomotion of the target (i.e. see col. 10, lines 45-55); a bore having an opening, the opening oriented toward a forward direction; two or more detents positioned on an inner surface of the bore (i.e. see col. 7, lines 36-46); and a propulsion system for providing a rapidly expanding gas to launch the electrode toward the target, wherein: prior to the propulsion system providing the rapidly expanding gas to launch the electrode (i.e. see col. 15, lines 44-51); and after the propulsion system provides the rapidly expanding gas to launch the electrode, the rapidly expanding gas applies a force on the electrode that decouples the electrode from the detents (i.e. see col. 15, lines 44-51).  Except, Lavin fail to explicitly disclose that the two or more detents contact the electrode to retain the electrode in the bore. Whereas, Harris teaches that the two or more detents (i.e. 54 and 62, fig. 5A) contact the electrode to retain the electrode in the bore (i.e. see col. 4, line 47 to col. 5, line 13).  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the cartridge of Lavin by incorporating the detent of Harris in order to enhance the efficiency and accuracy of the cartridge’s spear lunching mechanism of the Conducted Electrical Weapon (CEW) as taught by Harris.

In re to claim 12, Lavin disclose the conducted electrical weapon (i.e. 1100, fig. 11, see col. 10, lines 31-44) of claim 11.  Except, Lavin fail to explicitly disclose that wherein the two or more detents are distributed around an inner circumference of the bore.  Whereas, Harris teach that wherein the two or more detents (i.e. 54 and 62, see fig. 5A) are distributed around an inner circumference of the bore (i.e. the inner opening, see figs. 5A and 5B).  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the cartridge of Lavin by incorporating the detent of Harris in order to enhance the efficiency and accuracy of the cartridge’s spear lunching mechanism of the Conducted Electrical Weapon (CEW) as taught by Harris. 
In re to claim 13-15, Lavin disclose the conducted electrical weapon (i.e. 1100, fig. 11, see col. 10, lines 31-44) of claim 11, wherein the force applied by the rapidly expanding gas is greater than a retaining force applied by the two or more detents on the electrode to retain the electrode prior to the propulsion system providing the rapidly expanding gas (i.e. see col. 15, lines 44-51); wherein prior to the propulsion system (i.e. 1040, fig. 10) providing the rapidly expanding gas, the two or more detents retain the electrode rearward of a cover that covers the opening of the bore (i.e. see col. 7, lines 42-47); wherein the propulsion system provides the rapidly expanding gas to launch the electrode, a forward portion of the electrode contacts the cover to detach the cover from the opening (i.e. see col. 10, lines 5-19)..  
In re to claim 16, Lavin disclose a cartridge (i.e. 1120, fig. 11, see col. 10, lines 31-44) for a conducted electrical weapon (i.e. 1100): a bore defining an opening (i.e. see col. 7, lines 36-46); a projectile (i.e. 212, fig. 2, see col. 19, lines 7-11) disposed within the bore (i.e. 210 & 230, fig. 2), and a first detent section comprising a plurality of detents extending from an inner surface of the bore (i.e. 210 and 230, fig. 2) proximate a rear end of the projectile (i.e. 212, fig. 2), wherein 
In re to claim 17, Lavin disclose the cartridge (i.e. 1120, fig. 11, see col. 10, lines 31-44) of claim 16.  Except, Lavin fail to explicitly disclose that further comprising a second detent section, wherein the second detent section comprises a second plurality of detents extending from the inner surface of the bore proximate a forward end of the projectile.  Whereas, Harris teach that a second detent section (i.e. 54 and 62, see fig. 5A) comprises a second plurality of detents extending from the inner surface of the bore proximate a forward end of the projectile (i.e. see figs. 5A and 5B, see col. 4, line 47 to col. 5, line 13).  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the cartridge of Lavin by incorporating the detent of Harris in order to enhance the efficiency and accuracy of the cartridge’s spear lunching mechanism of the Conducted Electrical Weapon (CEW) as taught by Harris. 
In re to claim 18, Lavin disclose the cartridge (i.e. 1120, fig. 11, see col. 10, lines 31-44) of claim 16.  Except, Lavin fail to explicitly disclose that wherein a detent of the plurality of detents comprises a variable thickness.  However, Lavin and Harris disclose the claimed invention except for the variable thickness of the detents.  It would have been an obvious matter of design choice to vary the thickness of the detents, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re to claim 19, Lavin disclose the cartridge (i.e. 1120, fig. 11, see col. 10, lines 31-44) of claim 16.  Except, Lavin fail to explicitly disclose that wherein a detent of the plurality of detents comprises a first end coupled to the inner surface of the bore and a second end coupled to the In re Japikse, 86 USPQ 70.
In re to claim 20, Lavin disclose the cartridge (i.e. 1120, fig. 11, see col. 10, lines 31-44) of claim 19.  Except, Lavin fail to explicitly disclose that wherein the first end of the detent comprises a greater thickness than the second end of the detent.  However, Lavin and Harris disclose the claimed invention except for the variable thickness of the detents.  It would have been an obvious matter of design choice to vary the thickness of the detents, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the 
Claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YEMANE MEHARI/Primary Examiner, Art Unit 2839